DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Casey S. Park (Reg. No. 62,921) on 13 October 2021.
This application has been amended as follows:
IN THE CLAIMS
Replace the following claims listed as follows.

CLAIM 1:
A controller device for device data protection based on network topology, comprising: 
a memory to store a plurality of configuration data; and a processing logic, operatively coupled to the memory, to: 
identify a replacement device associated with at least one device of a plurality of devices in a network; 
determine characterization data to characterize each of the plurality of devices and the replacement device; 
determine a topology comprising the plurality of devices and the replacement device; 
generate a passphrase by concatenating the characterization data for each device within the determined topology in a predefined arrangement; 
execute a key derivation function utilizing the passphrase as an input to produce a cryptographic key that can be divided into two keys comprising an encryption key and a hash key; and 
produced encryption key, configuration data associated with a replacement of the at least one device with the replacement device and hash the configuration data with the produced hash key to assure the configuration data is not tampered with after being encrypted. 

CLAIM 6:
The controller device of claim [[5]] 2, wherein …

CLAIM 7:
A method for device data protection based on network topology, comprising: 
receiving characterization data characterizing each device of a plurality of devices in a network; 
deriving, by a controller device, a passphrase related to a topology of the plurality of devices based on the characterization data, comprising: 
determining the topology comprising the plurality of devices and a replacement device; and 
generating the passphrase by concatenating the characterization data for each device within the determined topology in a predefined arrangement; 
producing, by the controller device, a cryptographic key based at least on the passphrase that can be divided into two keys comprising an decryption key and a hash key; and 
decrypting, using the produced decryption key, configuration data to configure the replacement device in the network and validating the configuration data with the produced hash key to assure the configuration data is not tampered with after being encrypted.  


CLAIM 14:
A non-transitory computer-readable storage medium comprising executable instructions for device data protection based on network topology that when executed, by a controller device, cause the controller device to: 
receive characterization data characterizing each device of a plurality of devices in a network; 
determin, by the controller device, a topology of the plurality of devices; 
generate, by the controller device, a passphrase by concatenating the characterization data for each device within the determined topology in a predefined arrangement; 
produce a cryptographic key based at least on the passphrase that can be divided into two keys comprising an decryption key and a hash key; and 
decrypting, using the produced decryption key, configuration data to configure the replacement device in the network and validating the configuration data with the produced hash key to assure the configuration data is not tampered with after being encrypted.

Allow Subject Matter

Claims 1 – 4, 6 – 9, 11 – 16 and 18 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1, 7 & 14 (& associated dependent claims).

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, applicant’s claim amendments and arguments filed on 10/4/2021 and Examiner’s Amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2280 - 2021)